The Honorable Ruth Whitaker State Senator P.O. Box 349 Cedarville, AR 72932
Dear Senator Whitaker:
I am writing in response to your request for my opinion on the following question:
  Is it illegal for a person who is wearing a cervical collar or cervical brace on his neck to operate a motor vehicle?
RESPONSE
No provision of the Arkansas Code expressly bars an individual wearing a cervical collar or cervical brace from operating a motor vehicle. In my opinion, if such a device in fact impeded one's ability to drive safely, one might be found liable for reckless or careless driving. A person commits reckless driving if he "drives any vehicle in such a manner as to indicate a wanton disregard for the safety of persons. . . ." A.C.A. §27-50-308(a). A person commits careless driving if he drives "in such a manner as to evidence a failure to maintain proper control on the public thoroughfares or private property in the State of Arkansas." A.C.A. §27-51-104(a). In addition, an individual driving while wearing such a device might be found liable in a civil tort action if he injures the person or property of another.
Although it is unclear from your submission precisely what prompted your request, I should note that I am statutorily prohibited from engaging in the private practice of law. A.C.A. § 25-16-701. Accordingly, the foregoing is not intended and should not be interpreted or applied as private counsel. Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh